DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 3/31/2020 are informal, since the letters, numbers and lead lines are not uniform in nature throughout the Figures.  Appropriate correction is required.
Further, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both “attachment device” (see Figures 13-15) and a “leg” (see Figure 12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 5 and 19 are objected to because of the following informalities:  In line 2, “leg member attached” should be “leg member is attached”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  In line 1, “an attachment device securing the device to a target” should be “an attachment device for securing the…”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  In line 1, “holds” should be “hold”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  Claim 13 is replete with errors and needs to be correctly amended.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “leg member”, “finger member”, “attachment device”, “securing mechanism” in claims 5, 6, 9, 10,12, 13 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the plurality of legs" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should read “the plurality of adjustable length legs”.
Further, regarding claim 18, line 7, “a corresponding leg” is indefinite as to what “a corresponding leg” is referring to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 9, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carr (3643704).
Regarding claim 1, the Carr reference discloses a product transfer device (Figure 2) comprising;
a funnel (11); a plurality of legs (15) coupled to a bottom area (30) of the funnel; and
a plurality of stabilizers (20, 23) attached to a top area of the funnel for holding a container within the funnel.

Regarding claim 2, Carr further comprises a plurality of leg receptacles (16) formed on the bottom area (30) of the funnel.

Regarding claim 4, Carr further comprises a plurality of stabilizer receptacles (21; absent further defined structure) formed on the top area of the funnel.

Regarding claim 9, Carr further comprises an attachment device (13) securing the device to a target (bottle 22; Figure 2).  The mouth of bottle (22) is fit to the discharge port (33) by protruding within the neck of the bottle (col. 3, lines 45 – 53).

Regarding claim 10, Carr further discloses wherein the attachment device (13) comprises: a hollow base (33); a bar (36) coupled to the hollow base; and a securing mechanism (32) coupled to the bar.  See Figure 4.

Regarding claim 11, Carr further discloses wherein the plurality of stabilizers (20, 23) hold a source container (22) at an angle.  See Figure 2.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6 and 13 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aborn (0483664) in view of Sprouse (2189967). 
Regarding claims 1 and 2, the Aborn reference discloses a product transfer device (Figure 3) comprising; a funnel (a, b); and a plurality of stabilizers (i) attached to a top area of the funnel for holding a container (unlabeled in Figure 3) within the funnel, but doesn’t disclose a plurality of legs coupled to a bottom area of the funnel.  However, the Sprouse reference discloses another product transfer device (Figure 1) having a plurality of legs (15 – 18) to hold a funnel in an upright manner and prevent tilting (see page 1, col. 2, lines 11 – 27).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Aborn device to have a plurality of legs attached to a bottom area of the funnel as, for example, taught by the Sprouse reference in order to hold the funnel in an upright manner and prevent tilting.

	Regarding claim 5, Aborn further discloses wherein each of the plurality of stabilizers (i) comprises: a leg member, wherein a first end of the leg member attached to the top area of the funnel; and a finger member attached to a second end of the leg member.  See Annotated Figure.

Regarding claim 6, the Aborn finger member (see Annotated Figure) has a circular profile shape, but doesn’t disclose a semi-circular shape.  It would have been an obvious matter of design choice to make the Aborn finger member in a semi-circular shape, since applicant has not disclosed that a semi-circular shaped finger member solves any stated problem and it appears that the invention would perform equally with or without a semi-circular shape finger member.

Regarding claim 13 (as best understood), the Aborn reference further discloses wherein the plurality of stabilizers comprises: a first stabilizer having a first stabilizer first leg member extending straight up from the funnel, and a first stabilizer holding leg; a second stabilizer having a second stabilizer first leg member extending straight up from the funnel and a second stabilizer holding leg extending up and away from the; arid fingers attached to the first stabilizer holding leg and the second stabilizer holding leg.  See Annotated Figure.

Regarding claim 14, the Aborn reference doesn’t disclose wherein the first stabilizer holding leg is “L” shaped. It would have been an obvious matter of design choice to make the Aborn stabilizer holding leg in an “L” shape, since applicant has not disclosed that an “L” shaped stabilizer holding leg solves any stated problem and it appears that the invention would perform equally with or without an “L” stabilizer holding leg.

Regarding claim 15, the Aborn reference further comprises a liner (see Sieve in Figure 5) placed within the funnel.

Regarding claims 16 and 17, the Aborn reference further comprises an “L” shaped collar (i.e., ring) formed around a perimeter of the funnel. See Annotated Figure.


Claims 3, 7, 8, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of Phelps (6109313).
Regarding claims 3 and 18, the Carr reference discloses the invention (discussed supra), but doesn’t disclose a locking hole formed in each of the plurality of leg receptacles.  However, the Phelps reference discloses another funnel assembly (10) having locking holes formed in each leg receptacle (see Figure 2) for locking leg (30) in receptacle (29).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Carr device to have locking holes as, for example, taught by the Phelps in order to lock legs into the leg receptacles.

Regarding claims 7, 8, 18 and 20, Carr doesn’t disclose wherein each of the plurality of legs is adjustable and telescopic in length.  However, the Phelps reference discloses a plurality of adjustable and telescopically extendable legs (27) to permit extension and retraction for height adjustment (see col. 4, lines 33 – 42). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Carr device to have adjustable and telescopically extendable legs as, for example, taught by the Phelps reference in order to permit extension and retraction for height adjustment.
Regarding claim 18, Carr further comprises a plurality of leg receptacles (16) formed on the bottom area (30) of the funnel.
Regarding claim 18, Carr further comprises a plurality of stabilizer receptacles (21; absent further defined structure) formed on the top area of the funnel.

Regarding claim 20, Carr further discloses wherein the plurality of stabilizers (20, 23) hold a source container (22) at an angle.  See Figure 2.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr, in view of Phelps, and further in view of Aborn.
Regarding claim 19, the Carr reference, as modified by Phelps, discloses the invention (discussed supra), but doesn’t disclose wherein each of the plurality of stabilizers comprises: a leg member, wherein a first end of the leg member is attached to the top area of the funnel; and a semi-circular finger member is attached to a second end of the leg member. However, the Aborn reference disclose another product transfer device (discussed supra) having leg members and finger members (see Figure 3 and Annotated Figure) for holding and draining source containers. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the Aborn device for the Carr container holding and draining device, for example, taught by Aborn wherein so doing would amount to mere substitution of one functional equivalent container holding and draining device for another within the same art and the selection of any of these holding and draining devices would work equally well in the Carr device.
Regarding a semi-circular shaped finger member, it would have been an obvious matter of design choice to make the Aborn finger member in a semi-circular shape, since applicant has not disclosed that a semi-circular shaped finger member solves any stated problem and it appears that the invention would perform equally with or without a semi-circular shape finger member.

    PNG
    media_image1.png
    675
    878
    media_image1.png
    Greyscale






Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various product transfer devices similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753